UNITED STATES BANKRUPTCY COURT FILED
MIDDLE DISTRICT OF TENNESSEE a
NASHVILLE DIVISION 2OI9NOY SO pH o: | 7

 

 

In re )
)
AARON BRANSON, ) Case No. 3:19-BK-05112
) Chapter 7
Debtor. ) Judge Harrison
)
AARON WELLS,
JESSICA WELLS
Plaintiffs, )
)
V. ) Adversary No. 3:19-ap-90182
)
AARON BRANSON, )
)
Defendant. )
)

 

MOTION FOR ENTRY OF DEFAULT BY CLERK

Plaintiff(s), Aaron Wells and Jessica Wells, move this Court for entry of a default against the
Defendant, Aaron Branson, and would show:
1. The Adversary Compliant was filed with the Court on September 25, 2019.
2. The summons was signed/issued by Judge Harrison on September 26, 2019.
3. Service was made by summons in accordance with Federal Rule of Bankruptcy
Procedure 7004 on the Defendant by serving Aaron Branson at 4405 Maximillion Circle,
Murfreesboro, TN 37128 on October 3, 2019.

4. The Certificate of Service was filed with the Court on October 3, 2019.
5. No extension of time was sought by the Defendant.

6. Defendant(s) has/have failed to file a responsive pleading or motion to the
Complaint within 30 days from the date of issuance.

7. Based on the Defendant’s bankruptcy petition and our personal knowledge, the
Defendant is not in the military service.

8. Wherefore, Plaintiff(s) seek(s) a default against the Defendant as a result of the

failure to respond.

Dated: November 19, 2019.

Haw jhe

Late Wes
Ill Sweethaven. CT

Franklin. Th 33069
CERTIFICATE OF SERVICE

A true and correct copy of the foregoing has been sent by U.S. mail on October 2™, received
October 3“, to:

Aaron Branson

4405 Maximillion Circle

Murfreesboro TN 37128

UPS Next Day Air

Tracking Number: 1Z3303W30156164705
(See Attached Receipt Confirmation)

U.S. Bankruptcy Court

Middle District of Tennessee

701 Broadway

Room 170

Nashville TN 37203

UPS Next Day Air

Tracking Number: 1Z3303W30129348746

Tim Smith

P.O. Box 333012

Murfreesboro TN 37133

USPS Express Mail

Tracking Number: 9470110200793 177008079

Timothy G. Niarhos, Trustee

Niarhos and Waldron PLC

1106 18 Avenue South

Nashville TN 37212

UPS Next Day Air

Tracking Number: 1Z3303W30141721998

Dated: November 19, 2019.

ib

pron ubl(s
tL Sweethawn Ct
Franklin 7A/ 2 F064
Form B 250B (12/09)

A CERTIFICATE OF SERVICE
L, / an MN. Lk ell S$ certify that service of this summons and a copy of

the complaint wasmade_  /O/ 2/ 2014 _ by:

bail service: Regular, first class United States mail, postage fully pre-paid, addressed to:
S, Banrypty fort

; avon Branson Tim Smith Timothy be Wiathos , Trustee
rable Disteie t of Hane Waxy Wer (7.0. Box 333012 Narr bos + bioldtor” PLE
re sronduony —_hurtrecsbrvo M3428 wurtrsestece av 391 33 "Ge Mh ete Fea»
im “ 30 7 O Personal Service: By leaving the process with the defendant or with an officer or agent of defendant at:

fal

CJ) Residence Service: By leaving the process with the following adult at:

U Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail
addressed to the following officer of the defendant at:

O Publication: The defendant was served as follows: [Describe briefly]

(] State Law: The defendant was served pursuant to the laws of the State of , aS follows: [Describe
briefly]

C1If service was made by personal service, by residence service, or pursuant to state law, I further certify
that I am, and at all times during the service of process was, not less than 18 years of age and not a
party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date {OS A/ 2019 Signature Aum (Ahe

Print Name: Ae QrOn~ ie lfc
Busitiess Address: / / / Swver the ven C t
Home
Fran lp oHp/ 37067

024618 37009024642021
November 18, 2019

 

 

Shipper 3303W3
Page 1 of 1
ATTN : AARON WELLS
PHONE : (615)771-2120
DELIVERY NOTIFICATION
INQUIRY FROM: OTH
THE UPS STORE
2000 MALLORY LN RM 130
FRANKLIN TN 37067
SHIPMENT TO: AARON BRANSON
4405 MAXIMILLION CIR
MURFREESBORO TN 37128
Shipper Number... ceceeeeeecneeeeee 3303W3 Tracking Identification Number...1Z23303W30156164705

 

 

 

According to our records, 1 parcel was delivered on 10/03/19 at 9:39 A.M., and left at your
CUSTOMER'S FRONT DOOR.

PZD8NCW:000A0000
024618

Form B 250B (12/09)

United States Bankruptcy Court

Middle District of Tennessee
In re:

AARON BRANSON,

Bankruptcy Case No. 319-05112
Debtor(s). Chapter 7

Judge Harrison

 

AARON WELLS,
JESSICA WELLS,

Plaintiff(s) Adversary
Proceeding No. 3:19-ap-90182

AARON BRANSON,

Defendant(s)

 

PRELIMINARY PRETRIAL ORDER

The party responsible for serving the summons shall, along with the summons, serve a copy of
this Preliminary Pretrial Order on all parties.

COUNSEL FOR ALL PARTIES ARE ORDERED to confer with all opposing counsel and
pro se parties at least seven (7) days before the pretrial conference, and together prepare in writing and

file no less than five (5) days prior to the pretrial conference, a JOINT DOCUMENT, captioned
"PRETRIAL STATEMENT" containing the following:

FOR PLAINTIFF
1. A brief statement of each claim or cause of action.
2. A brief summary of plaintiff's contentions of fact in support of each claim or cause of

action and the evidence to be relied upon to establish those facts.

FOR DEFENDANT

1. A brief statement of each defense.

37009024642021
N?4618

Form B 250B (12/09)

2. A brief summary of defendant's contentions of fact in support of each defense and the
evidence to be relied upon to establish those facts.

FOR THE INTERVENOR(S), THIRD-PARTY PLAINTIFF(S), (DEFENDANTS), ETC.

1. A brief statement of each claim, cause of action or defense.
2. A brief summary of facts in support of each claim, cause of action or defense, and the

evidence to be relied upon to establish those facts.

FOR ALL PARTIES
1. A statement of all admitted or uncontested facts.
2. Each party's brief statement of contested facts.
3. Each party's brief statement of contested legal issues.

All of the above is to be incorporated in one document which is to be signed by all attorneys and
pro se parties prior to the filing. Failure to comply with this order may result in dismissal of the
action, default, the assessment of costs and attorneys’ fees or other appropriate remedies.

ORDERED this 26th day of September, 2019.

/s| MARIAN F. HARRISON
U.S. BANKRUPTCY JUDGE

37009024642030
Q94618

Form B 250B (12/09)

United States Bankruptcy Court
Middle District of Tennessee

 

In re:
AARON BRANSON,
Bankruptcy Case No. 319-05112
Debtor(s). Chapter 7
Judge Harrison
AARON WELLS,
JESSICA WELLS.
Plaintiff(s) Adversary
Proceeding No. 3:19-ap-90182
Vv.
AARON BRANSON,
Defendant(s)

 

SUMMONS AND NOTICE OF PRETRIAL CONFERENCE

IN AN ADVERSARY PROCEEDING

To the Defendant(s): YOU ARE SUMMONED and required to file a motion or answer to the
complaint which is attached to this summons with the clerk of the bankruptcy court within 30
days after the date of issuance of this summons, except that the United States and its offices and
agencies shall file a motion or answer to the complaint within 35 days.

 

 

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF TENNESSEE
701 BROADWAY, ROOM 170
NASHVILLE, TN 37203

 

 

37009024642012
024618

Form B 250B (12/09)

At the same time, you must also serve a copy of the motion or answer upon the plaintiffs.

 

NAME AND ADDRESS OF PLAINTIFFS

AARON WELLS

JESSICA WELLS

111 SWEETHAVEN COURT
FRANKLIN, TN 37069

 

 

 

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of
the complaint will be held at the following time and place:

 

COURTROOM
UNITED STATES BANKRUPTCY COURT THREE

MIDDLE DISTRICT OF TENNESSEE
701 BROADWAY, SECOND FLOOR »
NASHVILLE, TN 37203 DATE & TIME

12/4/2019
1:45 p.m.

 

 

 

 

 

If you fail to respond to this summons, your failure will be deemed to be your consent to
entry of a judgment by the bankruptcy court and judgment by default may be taken
against you for the relief demanded in the complaint.

To the Plaintiff(s): You must serve this Summons and Notice of Pretrial Conference together
with the complaint no later than 7 days after the issuance date shown below. If more than 7 days
pass before service is completed, a new summons must be requested and served.

9/26/2019 /s/ Teresa C, Azan
Issuance Date Clerk of the Bankruptcy Court

By: /s/ Carol Merritt
Courtroom Deputy Clerk

 

37009024642012
UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF TENNESSEE

NASHVILLE DIVISION

IN RE: :
AARON BRANSON, : CASE NO. 3:19-BK-05112

Debtor. :

ADVERSARY PROCEEDING NO.:

AARON WELLS and JESSICA WELLS,

PLAINTIFFS, : CHAPTER 7
VS. : JUDGE MARIAN F. HARRISON
AARON BRANSON, : Date Case Filed for Chapter 7: 08/11/2019

DEBTOR / DEFENDANT :

 

ADVERSARY COMPLAINT TO DISCHARGEABILITY

 

COMES now AARON WELLS and JESSICA WELLS, Plaintiffs, and for their
adversarial complaint to dischargeability of the debt owed to them by Debtor, AARON
BRANSON, Defendant, Plaintiffs would show as follows:

I—-PARTY PLAINTIFFS

The Plaintiffs, AARON WELLS and JESSICA WELLS, are husband and wife and
individuals who are residents of Williamson County, Tennessee residing at 111 Sweethaven Court,
Franklin, Tennessee 37069.

I] ~ PARTY DEBTOR DEFENDANT

The Debtor, Defendant, AARON BRANSON is an individual and resident of
Rutherford County, Tennessee, residing at 4405 Maximillion Circle, Murfreesboro, TN 37128-
4280 who was also conducting a business by the name of Quicken Clean Services LLC out of his

home at the time of the transaction which is the subject of this complaint. The Plaintiffs did not
know at the time they entered into business with the Defendant but they now know that Quicken
Clean Services LLC is merely a name under which defendant Aaron Branson conducted business
and is not and never was incorporated in any way under the laws of the state of Tennessee.
Moreover, the Plaintiffs did not know the Defendant was not a licensed contractor by the state of
Tennessee Board of Contractors when he entered into a contract with the Plaintiffs for home
remodeling, though the Defendant presented himself as a licensed contractor.
lil —- JURISDICTION OF THIS COURT

Debtor, Defendant Aaron Branson filed this Chapter 7 case in the Middle District
of Tennessee, Nashville Division and included Plaintiffs as a creditor seeking discharge of a debt
of money paid by Plaintiffs to Defendant to have him remodel a portion of their home.

IV —- CLAIM AGAINST THE DEBTOR

Plaintiffs assert a claim in excess of $16,000.00 against the Defendant and seek to
have this debt determined to be not subject to discharge because of false pretenses, false
misrepresentation, and actual fraud on the part of the Debtor Defendant in obtaining these funds.
The Debtor, Aaron Branson has listed the debt owed to Aaron and Jessica Wells as consumer debt.
However, the Defendant obtained the $16,000 from the Plaintiffs by fraudulently representing
himself as a licensed contractor owning and operating a home repair business entitled Quicken
Clean Services LLC when he entered into a contract with the Plaintiffs to renovate their attic. The
documents evidencing the contract between the parties are attached to this complaint and identified
as Exhibit 1-Bid and Scope of Work (The Bid was modified by oral agreement of the parties and
the contract price became $32,000.00 for the total bid). As can be seen from Exhibit 1, the
Defendant represented himself as a General Contractor (G.C.) and his company as a limited
liability corporation. Plaintiffs have since found both representations to be false.

The Plaintiffs paid the sum of $16,000.00 by check to the Defendant and Defendant
accepted payment and deposited the check into his personal account (Exhibit 2). Within a week,
the Plaintiffs were having problems with the Defendant failing to be at the job site and with the

quality of the work being performed. Shortly thereafter, the Defendant informed Plaintiffs he
would not be coming back to the Plaintiff's home to work on the project and upon learning this,
the Plaintiffs cancelled the contract with Defendant and asked for a refund of the $16,000.00,
which Defendant initially agreed to do (Exhibit 3).

After several weeks passed and the defendant failed and refused to repay the
$16,000.00 the Plaintiffs hired an attorney on or about February 14, 2019 and initiated a civil
action in the Rutherford County General Sessions Court on or about February 21, 2019. A hearing
was scheduled in the case for March 12, 2019 and Defendant failed to show up for that hearing
and Plaintiffs were granted a judgment in the amount of $25,000.00 in default based upon the fact
that it was proven satisfactorily to the Judge that the Defendant had entered into a contract for
more than $25,000.00 without having a General Contractor’s license in violation of Tennessee
state law and thus triple damages up to the limit of General Sessions jurisdiction were applicable
under the Tennessee Consumer Protection Act. A copy of the General Sessions judgment is
attached and identified as Exhibit 4.

Defendant appealed the General Sessions lawsuit to the Rutherford County Circuit
Court. During discovery process the court deemed certain admissions of the Defendant to be
accurate and admitted. These admissions are found in the attached order of the Circuit Court for
Rutherford County, Tennessee, identified as Exhibit 5. Those admissions prove that Defendant
was not a general contractor even though he signed his Scope of Work as such, and that his
business was never incorporated in the state of Tennessee. Further, the admissions show that the
Defendant never paid the Plaintiffs back their initial $16,000.00 even though he initially stated that
he would. Plaintiffs were seeking damages to the extent of General Sessions jurisdiction
($25,000.00) in the Circuit Court civil general sessions appeal for the Defendant’s fraud and
misrepresentations in entering into the contract in excess of $25,000 in violation of Tennessee state
consumer law.

Plaintiffs were prepared to go forward and prove their case before the Rutherford
County Circuit Court Clerk on August 20, 2019 when Plaintiffs and their attorney received notice

of this bankruptcy proceeding one day prior to trial, August 19, 2019. Counsel for Plaintiffs called
the attorney for the Defendant Debtor in this bankruptcy action and the bankruptcy attorney stated
that he did not know that there was a trial specifically scheduled for August 20, 2019. As a result

of the bankruptcy filing the Rutherford County Circuit Court proceedings were stayed.

The defendant is currently being investigated by the Tennessee State Department
of Commerce and Insurance (TSDC]) Case No. CON-2019009331 for violations of the statutes
requiring persons acting as home construction contractors to have a general contractor’s license
issued by the State of Tennessee. Thus far during TSDCI’s pursuit of this Case, the Tennessee
Board for Licensing Contractors authorized during the May 2019 hearing for TSDCI to file charges
for unlicensed contracting or settle the case with Aaron Branson d/b/a Quicken Clean Services
LLC paying a civil penalty. Finally, as demonstrated in Exhibit 6, the Defendant publicly affiliates
himself with Quicken Clean Services, LLC, though this entity is not listed within the forms
submitted by defendant or his attorney in this bankruptcy action, Case No. 3:19—bk—05112.

V — RELIEF SOUGHT

WHEREFORE, as stated above, the evidence provided herein shows demonstrably
the fraudulent actions the Defendant committed as an unlicensed general contractor under the guise
of a fake limited liability corporation entitled “Quicken Clean Services LLC” to defraud the
Plaintiffs of the money listed as debt to the Plaintiffs in this bankruptcy action, Case No.
3:19-bk—05112. It is our hope the Court reviews this evidence and determines Defendant to have
used Chapter 7 bankruptcy in an attempt to continue to defraud the Plaintiffs by listing the debt as
consumer debt and not disclosing his fraudulent actions. In summary, Plaintiffs are asking the
Court for relief from the bankruptcy filing and accordingly, not discharging the debt owed to the
Plaintiffs because of false pretenses, false misrepresentations and actual fraud and thereby

removing Plaintiffs from the list of creditors for Case No. 3:19-bk-05112. Plaintiffs ask that they
be awarded the funds they have lost, $16,000.00 plus legal fees incurred with pursuing the
Defendant Debtor, or be allowed to pursue their ongoing civil action which is an appeal from a
General Sessions judgment of $25,000.00, which includes attorney’s fees and additional damages
pursuant to the Tennessee Consumer Protection Act.

Respectfully Submitted,

Ag an. Lah

Vracen, Uhh
IN WELLS
JESSICA WELLS
111 Sweethaven Court
Franklin, TN 37069

 
EXHIBIT 1
Scope of Work

Quicken Clean Services LLC

Start date: 1-18-2019
Stages of work: 2

Stage 1 ( framing, electrical, insulation, hvac modifications, )

Stage 2 (trim package, barn door, carpet, ceiling fans, )
Payments: 50 % upfront and 50 % at the end
Customer name and Address:

Aaron & Jessica Wells

411 Sweethaven Ct.

Franklin Tn

Business address:

4405 Maximillion Circle

Murfreesboro Tn 37128

G.C. Signature

Aaron Branson

arwtote—
 

 

 

Invoice No. |

 

 

 

 

 

   

       
  

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Customer | Misc j :
Name Aaron Wells Date APTS :
Address 441 Sweethaven Ct i
City Franklin State TN ZiP 37069
Phone
Qty Description Unit Price TOTAL
4 Paint interior walls and tim $ 2,300.00 | 3 2,300.00
4 3.25 wood floors and stairs $ 6,100.00 |$ 6,100.00
4 Framing. spray insulation, il, trim package. barn door $ 28,900.00 | $ 28,900.00
} 5 .
4 $ 3.100.060 |$ 3,100.00
5 -
s -
$ -
$ ~
S$ -
$ -
$ -
3 -
$ -
s -
S -
Sub Total! $ 40,400.00
Payment Select One... 17.00%
Comments TOTAL | $ 40,400.00
Name
CC #
Expires
Progress Payments Will Be Arranged For Work Begins.

 

 

 

 

 

 
Scope of Work

Quicken Clean Services LLC

Start date: 1-18-2019
Stages of work: 2

Stage 1 ( framing, electrical, insulation, hvac modifications, )

Stage 2 (trim package, barn door, carpei, ceiling fans, )
Payments: 50 % upfront and 50 % at the end

Customer name and Address:

Aaron & Jessica Wells

111 Sweethaven Ct.

Franklin Tn

Business address:

4405 Maximilllon Circte

Murfreesboro Tn 37128

G.C, Signature

Agron Branson

Aarrtote—

 
QUICKEN CLEAN SERVICES LLC 4405

Maximillion Circle MURFREESBORO TN 37128
616 617-9476

 

Customer |

Name Aaron Wells
Address 111 Sweethaven Ct

City Franklin Stale TN ZIP 37088
Phone

Involee No, 010720194

 

 

Description
Paint nlerior walls and trim
{3.25 waed ficors and stairs

Framing, spray insulation, drywall, trim package, bam door
=

Saas Meee aay ee s 23
Electrical outlets, Eghting, celling fans

: Unit Price TOTAL

 

$ 2,300.00 2,300.00
6,100.00

28,900.00

3,100,060

 

 

 

 

 

 

 

Payment j Select One...

Comments
Name

 

 

Sub Total 40,400.00

 

17.00%

 

 

 

 

TOTAL 40,400.00

 

 

cc#
Expires

 

 

 

 

 

 

Brogress Payments Wal Be Arrenged For Work Bagins. —_

 

 

 

 

 
ACORD CERTIFICATE OF LIABILITY INSURANCE

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE
HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE
AFFORDED BY THE POLICIES BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN
THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER,

 

DATE (MMIDDIVYYY)

01/18/2019

 

 

IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies} must have ADDITIONAL INSURED provisions or
be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an
endorsement. A statement on this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTACT
PRODUCER NAME: Progressive Advantage Business Program
: PHONE FAX
Progressive Advantage Business Frogram {AIC No, Ext: 844-306-4926 (AIC, No):
PO Box 5316 EMAIL ialservice@h .
Binghamton, NY 13902 ADDRESS: | commercialservice@homesite.com
INSURER(S) AFFORDING COVERAGE NAIC #
INSURERA: Midvale Indemnity Company 27138
INSURED INSURER 8:
QUICKEN CLEAN SERVICES INSURER C :
4405 MAXIMILLION CIR INSURER D:
MURFREESBORO TN 37728 INSURER E:
INSURER F :
COVERAGES CERTIFICATE NUMBER: 8821110124961343840119 REVISION NUMBER:

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE
POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH
RESPECT TO WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN
IS SUBJECT TO ALL THE TERMS. EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID

 

 

 

 

 

 

1 1 PRO.
X | poucy | JECT Loc

OTHER:

CLAIMS. .
ne TYPE OF INSURANCE ee SUBR POLICY NUMBER (AMDDIYYO)GMM/ODIYYYY) LIMITS
COMMERCIAL GENERAL LIABILITY EACH OCCURRENCE $1,000,000
' i DAMAGE TO RENTED
A CLAIMS-MADE |X| OCCUR | N | N | GLP1029984 40/11/2018 10/11/2018] PREMISES (Ea occurrence) | $100,000
MED EXP (Any one person} | $5,000
i
PERSONAL &ADVINJURY | ¢4 nog ogg
GEN'L AGGREGATE LIMIT APPLIES PER: GENERAL AGGREGATE $2,000,000

 

 

 

 

 

PRODUCTS - COMP/OP AGG | $2,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANY PROPRIETOR-PARTNERVEXECD
-TIVE OFFICER/MEMBER EXCLUDED?

NIA

{Mandatory in NH}

if yes. describe under
DESCRIPTION OF OPERATIONS below

COMBINED SINGLE LIMIT
AUTOMOBILE LIABILITY (Ea accident
ANY AUTO BODILY INJURY (Per person)
OWNED | SCHEDULED BODILY INJURY
AUTOS ONLY AUTOS (Per accident)
HIRED NON-OWNED PROPERTY DAMAGE
AUTOS ONLY AUTOS ONLY (Per accident)
UMBRELLA LIAB OCCUR EACH OCCURRENCE
IEXCESS LIAB ICLAIMS-MADE AGGREGATE
; 7
| DED | | RETENTION §
WORKERS COMPENSATION 'peR | [ore
AND EMPLOYERS LIABILITY _Y/N | STATUTE ER

 

EL. EACH ACCIDENT

E.L. DISEASE - EA
EMPLOYEE

 

 

E.L. DISEASE - POLICY LIMIT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROFESSIONAL LIABILITY OCCURRENCE
AGGREGATE
DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Addi Remarks dule, may be attached if more space is required)
Janitorial Cleaning Services
HANDYMAN SERVICES
CERTIFICATE HOLDER CANCELLATION
QUICKEN CLEAN SERVICES SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED

BEFORE THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
ACCORDANCE WITH THE POLICY PROVISIONS.

 

 

AUTHORIZED REPRESENTATIVE
ae

et IO

 

 

© 1988-2015 ACORD CORPORATION. All rights reserved.

ACORD 26 (2016/03) The ACORD name and logo are registered marks of ACORD

 
EXHIBIT 2
Exhibit. Images of check made out by Plaintiffs to Quicken Clean Services LLC, and subsequent deposit
by Debtor Defendant Aaron Branson at First Bank.

 

 

 

 

JESSICA L WELLS 2424
AARON BR WELLS ; serena
I SWEET RAVEN CT LIE? te

FRANKLIN, TN I706e7 15, — A

wet Cluckon Chan Serves UC 18 bore

OAS BES on Ayn ilo.

B3ENOPR2EQE oe ZZS2q 75 G0 2G 2h
OR ee ees:

 

 

 

 

 

 

 

 

2084307039< 20190918 we ae
irstfank . ~
STTOT 35 .

  

 

 

 

 
EXHIBIT 3
Exhibit. Written communication from Debtor Defendant Aaron Branson d/b/a Quicken Clean Services
LLC stating to Plaintiffs that they will receive their $16,000 deposit in full.

 

if Soon, = F017 AM k 95. see

     

Aare

Good maming

You will receive $16,000 back!
Yesterday we decided to give
you all the money back since
we didn't deliver! | will bring
you the check Friday evening
or Saturday

Thx

 

 

 

 
EXHIBIT 4
 

JUEpUayoc] Joy AomOnYy

 

sma

jokup CZ

  

 

 

7

wo pepuemtifos #
‘4

Se pamnoexe ple ponsst se Aep autes pury 0} surea r

 

 

 

 

 

 

 

 

JOSTY :

SOY 5 Q

ySIY y

yosoy :

‘Supping yoy Armo7 proysompmy om JO i

C0 WOON

aL ATV 00:16 Wy
pre eC
bre Te apres pena
sO Andaq
MYazIO Poe :

“IAID SNOISSSS “IWuSN3D 4O LHNOD &
LNWHHYM AIO ¢

zs

        

   

pad UESES EH
se/a/b uos 229g

ae

sassouuaz rut Tyueag
"3D uaaeyzeeaAs BTT

Oy Ys > STTOM SOTSSar F v
IMVOIBE °

 

SMS

 

eepEey ae

 

(O8PP-P6P-G19) HOLUNIUMUUY vu ki
“pain 4mdaq
0z
Jo Sep ouy STH.

‘sul alojeq paquosqns pue 0} LIOMS

 

‘JoHq AU Jo ys9q Buy 01 JyBnos Joss oyy
0} pops Ajisnf ue J yeu) pue soueuroo 0) noqe
are [ YORAM WoHoe oy Jo ssuedxe oyj meq 0} o1qe
you wre 7 ‘ATA Aur 0} SuLmo Jeqy pure sossouuay Jo
9FB}G OYJ JO ]Wopisal e ure J ety JeOMs AyATAa}OS Op
‘ ‘I

 

-aaey Avur nos
wonds[qo x0 astoyap Aue yosse pue yyeo Jepum yonosoe
ety Auap Ajyeio pus yep Spueey pompeyos aq) uo nce

ut reodde Aen nod ‘saneuloye ouj Ul pons uaeq ane nod -
“yon Joy yaMoure a= emo nod BiAuap Juoue}eIs Wioms

& ay snur nos usy) Ymsmel [IAIO si 0} SsomjoorIOO Jo
WAepyye Ue poroepe sey yose s yHureld 10 yyureyd amp 37
: INVONGIAG OL FOLLON

(LOT-S-PZ) .

“IAM B JO JOSUNOD OU] Yoas 0}
ysim ACUI NOA 4 ostatexe 0} MOY 10 131 VoNduexe mod
puUeIsIapUN JOU Op TOA J] “WiaY} JsACcoaI 0} IYBU oy savy
Pmom noX poztes oq swayr osoq Jo Aue pmoyg ‘syooq
Tooyos pue ‘orqrey ATrumey oup ‘syrenstod Ayromey ‘yoxrddde
qons ureyu0o 0} Azessaoau sopoejdacar Jomo 10 syany pue
Aptarey mod pure J[asmoX 1o0y (Baroy) joxedde Saueem
Azessaoot Jo suey! opnyour asaq} ‘poysyy oq 0} poou jou op
pue me; Aq }dmexe Ajreonemoyne ove sua} UrE}197) “IS]]

nod staaqt ot Jo Yeo sapun Yst] wayHA v o[g yn NOA
dtexe se Aredord upey 0} ysis OA pur conse sp INO
ysuTeSe pasoyus oq prnoys yuowspnfe Jy ‘yuowFpnl e Ajsyes
0} aINZIes 10 UONNDeXa Wosy UOyduexe Ayredoud peuosied
(00°000°0 1s) 22N10P passnorp uote sapraord muy sassouua],

(SINVONGAIG DAL OL

HOLLON

 

Poem anh.

 

TAR SuUBYEy L/P

Zi

=~" Lea pSaropat
Jaamg pal ysog “enssy Ae UOHMIAKTY YoIYAd 10 “Gms Jo S09 pur sreyOp

gy, pes re

 

 

 

 

 

t
CO ¥ C100 SF $40y
LATA AA Td 90) supose Lasaksra yo 3oy jnowspur
- SULsayA wo ssruisigy puaMaasy
Savas 0p AINE A ssENTT ry
aoypalerd gnonp yms-dony

 

yaw / +4q yusmSpnge
INGO anl

ALD Hmm EC ;

AID suorssag [e19UIy Jo 1M0| Jo HAD “TRAV

vo VYUI} yo Sep 1e Ons SLE,

00°000’Gz$ “Pa

 

 

 

 

 

 

sebeuep yeas szzrquteta

 

 

"@SUBOTT SA0RDBARUOD e BNoYUTIA
00° 900° GZ$ JO ssaoxe ut sqoafoad

 

sufieraobeu pue bButpptq ’burjzonb

“ 4

FSutebe uotqAepora pue

: 4 ° paquoo-wopyonaqsUU JO yTeSTy

" am Jo Jury 0} Jond panssr yweuysmes 10 woynoaxs Aue |
0} Se SANOeTO 9q JOU {IM II Peay samoosq yuowZpnf amp“.
Siojaq pory Si PY ssoun osemoy fAresseoeu Se layyeorog} .,
nof £q posueyo oq Ava puw oun; Aue ze pay oq Avera ysty |
BUY, ‘EMO ory JO Woy si aM jduexe se wIBpS 0} YsIM =

 

STTEM BOTssaer YF uoAzeYy £q 343n01q
Doyo [Ap & uy J9MSUE 07 2194) PUE uaq) “Pw ye
U5: 6

6 [ot

Y3¢T.
SMOOT NED 943 Je prey oq 0) ‘sessauuay, ‘AyuN0D procpreqAy

 

 

yorey yo ep

343 BO AyuNOZ pres OF y.MN0D pres Jo

€ JO PANOT) YZ BIOJOW
' OTT SS9TAZSS UuesTOD usyotno

W/d/p uosueag uozey Tomums

AUN OY PUR BNdIXy 0} J9ONIO MME Ay OL

proyzayyNyyjo A4yun07) ‘sassouuay, Jo 34e}9

ANVYYYM TIAID
EXHIBIT 5
t

 

Lopeen 9/3014

4

 

 

Honorable Howard Wilson, Chancellor
Final Hearing Scheduled: Tuesday, August 20, 2019, @ 9:00 a.m.

IN THE CIRCUIT COURT FOR RUTHERFORD COUNTY, TENNESSEE

AT MURFREESBORO
AARON and JESSICA WELLS, )
Plaintiffs,
vs. No. 75594
AARON BRANSON d/b/a QUICKEN
CLEAN SERVICES LLC )
Defendant.

 

ORDER

 

This cause came before the court on the 26% day of July 2019, upon the following
motions of the plaintiff: Motion to Compel Production of Discovery; Motion to Deem Admitted;
and Motion for Default or in the Alternative to Set for Trial on a Date Certain. It appears from the
record that the defendant, Aaron Branson, was properly and timely served with the motions but
failed to appear on first call and one hour later on the second call of the docket. Further, no attorney
has filed a notice of appearance or otherwise entered an appearance on behalf of defendant even
though he was previously given more time to obtain counsel. Upon the motions, statements of
counsel for the plaintiff, and the entire record in this cause;

TU IS THEREFORE ORDERED, ADJUDGED AND DECREED that:

A. The Motion to Compel Production of Discovery is well taken and the
defendant is hereby ordered to answer the propounded interrogatories and produce the documents
that were requested by plaintiffs, within 10 days of July 26, 2019.

Page 1 of 4

 
B. The Motion to Deem .Admitted is well taken therefore the following
statements are hereby deemed admitted by the defendant, Aaron Branson d/b/a Quicken Clean
Services LLC, and may be used at the trial of this cause as evidence in plaintiffs’ case in chief:

1. Admit that you did not possess a general contractor’s license with the State of Tennessee

when you quoted the $40,400.00 construction job to Aaron and Jessica Wells on January

7, 2019,
RESPONSE: ADMITTED
2. Admit that you did not possess any type of license with the State of Tennessee when you

quoted the $40,400.00 construction job to Aaron and Jessica Wells on January 7, 2019.

RESPONSE: ADMITTED

3. Admit that you did not possess any type of license with the State of Tennessee when you
entered into the construction agreement with Aaron and Jessica Wells at a total cost of
$32,000.00 and when Mr. and Mrs. Wells paid you the sum of $16,000.00.

RESPONSE: ADMITTED

4. Admit that Quicken Clean Services LLC was not incorporated on January 7, 2019, with
the State of Tennessee.

RESPONSE: ADMITTED

5. Admit that Quicken Clean Services LLC has never been incorporated with the State of
Tennessee,

RESPONSE: ADMITTED

6. Admit that plaintiffs paid you the sum of $16,000.00 toward a total cost of $32,000.00 to

perform construction work on their home.

RESPONSE: ADMITTED

7. Admit that you signed the “Scope of Work” document as G.C. meaning General
Contractor.

RESPONSE: ADMITTED

8. Admit that you texted Mr. Wells the following: “Good morning You will receive $16,000
back! Yesterday we decided to give you all the money back since we didn’t deliver! I will-
bring you the check Friday evening or Saturday Thx”.

RESPONSE: ADMITTED

Page 2 of 4
9, Admit that as of the date you are answering these admissions you have not paid Mr, and
Mrs, Wells back the sum of $16,000.00.

RESPONSE: ADMITTED

| C. As to the Motion for Default or in the Alternative to Set for Trial on a Date
Certain, the Court determined that a motion for default under Rule 55 of the Tennessee Rules of
Civil Procedure is not appropriate in this case where the defendant did properly appeal the case
from a general sessions judgment; however, the Court determined it appropriate to set this case for
final hearing on a date certain and absent extraordinary circumstances the defendant shall not be
allowed any further continuances to obtain new counsel or otherwise delay his defense of the case.
Therefore, this case is hereby set for fmal hearing on Tuesday the 20% day of August 2019,
beginning at 9:00 a.m. before the Honorable Howard Wilson, Chancellor, in Courtroom 5D
of the Rutherford County Judicial Center, 116 West Lytle Street, Murfreesboro, Tennessee
37130. This case is expected to take two (2) hours of court time for final hearing.

ENTERED this _ day of 2019.

 

Howard Wilson, Chancellor

APPROVED FOR ENTRY:

Maas teoaly

Gary D. Beasley, BPR *oiestl
Attorney for Plaintiffs
112 South Maple Street
Murfreesboro, TN 37130
(615) 893-1331
(615) 893-2000 Fax
ary@kidwellsouthbeasley.com

 

Page 3 of 4

 
CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true copy of the foregoing has been sent via
U.S. MAIL to:

Defendant, Aaron Branson

4405 Maximillion Circle
Murfreesboro, TN 37128-4280

cf. bay) anal

this 30" day of July 2019.

%

Gary D. Be ley

PLEASE TAKE NOTICE THAT A FINAL HEARING IN THIS CASE IS HEREBY
SCHEDULED BEFORE THE HONORABLE HOWARD WILSON, CHANCELLOR, IN
COURTROOM 5D OF THE RUTHERFORD COUNTY JUDICIAL CENTER, 116 WEST
LYTLE STREET, MURFREESBORO, TENNESSEE 37130, ON TUESDAY, THE 207!
DAY OF AUGUST 2619, BEGINNING AT 9:00 A.M.

Page 4 of 4

 
 

 

 

: 7 memes _——— & 7
BIAIAS [AWC pau 2 cy TS =a + Os
5 _ a & z
sia QOL UeY} BOW 10} NOA Sula. ar, — TT 8 228
Noe —— ol ————— 5 5s
BS N | aera eeeneee 2 ae
ku —=—__ |, = 3
4 _ tu I ————— ss stmmrenmnnaiamamameannal &
2 Sr —— a ~ :
roarOrUnennnAaNNAS a
a _™ == CO] i
c™ ~~ 4
TE a
= 8 cw} ————— ) i
i o> =— ——————en 5
be So — CO] :
- cs —_—_— © | ——as
Le ce —a 0) ———===7 ;
ox a —— gl ————————_ :
8 8 a cette i
2 be oe [aaeRannnnaenanes :
ju OS —l 7 ————
: ao mo > 9 eT :
3S. aS RL —
8°08 or & —a =
Nz Xoo ee i
@  8ji0 WANT =! ca: | Se :
nwo att Oo =r LL, a
3Sc7- Am oo NN N
PeREF BO Bo c5¢| =|:
Reor, ESS = = Leese a
z 4 = n
Se8E5 g cr =
anda ~% . a :
AM Bez =o cw a i
gorHss FL =I a
aveEFau be

 

 

 

 

 

  

qeypaig to uoHew
1YS JO} Papusuiusd

  

qWsSlom Aq pag aq ||IM ‘Zo g ueU) arow Sulysiam sadojaauq ssaidxq sgn

“SODIIAIIS SSOUISA lid ING INogGe
‘ 5 eng 3 Wid ynog ‘8S9| 10 “ZO g yBlam ysnw adojaauy ssaidxq Saf ay) ‘ayes Jay97 ay) Jog Ayenb oy «

aJOW Ld] 0} WO>"aJoyssdnayy jis,

 

“WOUWNDOP e Se Paljisse|> SI juaUUdiYs INCA 41 AJIAA 0} OdxaLOdwI/Worsdn

SIA “SJUSWNIOP Se eIPAlW D1U0J]3a)a JaP|SUOD SBLUNOD UIeYa ‘anja
JEJJBUILUOD OU JO S}UaLUNDOP Joy Ajuo pasn aq AewW adojaauy ssaidxy Sgn aul -
syuaudiys jeuoieusayyy

@Paupedxy opimpyiom San

a}a1es Aeqg € Sdn

Psepueys San
punoly Sdn

“IYBlaM Aq pajtiq aq [iM “20 g UeYy ao’ SuMyBI9M Jo pajsi] asou) ‘ ;

UeY} JaYI0 sus]! SuIUIe}UO> sadojaaug ssasdxy sdf “s5a] JO “zo g YSiam :
ISM pUe ‘eIpaLU I1UONDa\a 10/pue ’sjuaLUN2op Juadin ‘aduapuodsaso> :

“SO adojaaua iy] asn jou og wlequo Ajuo Aew sadojanuy ssasdxg Sqf ‘oye Jana] ax) 40) Ayyenb of -
Sjuawdiys 21)sawog

“SPIS SHUR UO SjuaWUNIEp Suddiys Addy "NOA seaU UOHe>d9] e PUL} 0] WOd'as0)Ssdnay} }ISIA

 

 

ty deg pez san
wSSOIGXY SPIMDUON San we
lly Ae@ WEN Saf ‘S8DIAJas SUIMO}JO} BY) YIM asn JO} si adojaaua sty} jasaes f

 
